Citation Nr: 1110920	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991.  His Form DD-214 also lists four months and six days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of his appeal is requested for the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to a disability evaluation in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD is dismissed. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


